Case 1:19-cr-00651-LTS Document 776 Filed 07/30/21 Page 1of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

jee ee ee ee ee eB ee ee ew eB Be ew Be Be ee ee ew ee ee ee x
UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
-Vv.- OF FORFEITURE/
: MONEY JUDGMENT
GEORGE CACERAS ORTMEIER,
a/k/a “Marin Catalin Ciovica,” : S2 19 Cr, 651 (LTS)
Defendant.
wee ee ee eee ew Ee ew BE eee ee EB eee ee xX

WHEREAS, on or about September 9, 2019, GEORGE CACERAS ORTMEIER,
a/k/a “Marin Catalin Ciovica” (the “Defendant”), was charged in a Superseding Indictment, 52 19
Cr. 651 (LTS) (the “Indictment’”), with conspiracy to commit access device fraud, in violation of
Title 18, United States Code, Section 1029(b)(2} (Count One); conspiracy to commit wire fraud
and bank fraud, in violation of Title 18, United States Code, Section 1349 (Count Two); and
agpravated identity theft, in violation of Title 18, United States Code, Sections 1028A(a)(1),
1028A(b), and 2 (Count Three);

WHEREAS, the Indictment included a forfeiture allegation as to Count Two of the
Indictment, seeking forfeiture to the United States, of any and all property, constituting, or derived
from, proceeds obtained directly or indirectly as a result of the commission of the offense charged
in Count Two of the Indictment, including but not limited to a sum of money in United States
currency representing the amount of proceeds traceable to the commission of the offense charged
in Count Two of the Indictment that the Defendant personally obtained;

WHEREAS, on or about. Jud y 26, 2024, the Defendant pled guilty to
Count Two of the Indictment, pursuant to a plea agreement with the Government, wherein the
Defendant admitted the forfeiture allegation with respect to Count Two of the Indictment and

agreed to forfeit, pursuant to Title 18, United States Code, Section 982(a)(2)(A), a sum of money

 
Case 1:19-cr-00651-LTS Document 776 Filed 07/30/21 Page 2 of 4

equal to $506,630.31 in United States currency, representing the amount of proceeds traceable to
the commission of the offense charged in Count Two of the Indictment that the Defendant
personally obtained;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $506,630.31 in United States currency representing the amount of proceeds traceable
to the offense charged in Count Two of the Indictment that the Defendant personally obtained; and

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count Two of the Indictment that the
Defendant personally obtained cannot be located upon the exercise of due diligence.

ITIS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States
Attorney, Samuel P. Rothschild of counsel, and the Defendant, and his counsel, Andrew G. Patel,
Esq., that:

1. As a result of the offense charged in Count Two of the Indictment, to which
the Defendant pled guilty, a money judgment in the amount of $506,630.31 in United States
currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense
charged in Count Two of the Indictment that the Defendant personally obtained, shall be entered
against the Defendant.

2, Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/‘Money Judgment is final as to the Defendant, GEORGE
CACERAS ORTMEIER, a/k/a “Marin Catalin Ciovica,” and shall be deemed part of the sentence

of the Defendant, and shall be included in the judgment of conviction therewith.
Case 1:19-cr-00651-LTS Document 776 Filed 07/30/21 Page 3 of 4

3, All payments on the outstanding money judgment shall be made by postal
money order, bank or certified check, made payable, in this instance, to the United States Marshals
Service, and delivered by mail to the United States Attorney’s Office, Southern District of New
York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s
Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

4, The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
Case 1:19-cr-00651-LTS Document 776 Filed 07/30/21 Page 4 of 4

8. The signature page of this Consent Preliminary Order of Forfeiture/Money
Judgment may be executed in one or more counterparts, each of which will be deemed an original
but all of which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

HB Lo 7/30 by

Samuel P. Rothschild DATE
Assistant United States Attorney

One St. Andrew’s Plaza

New York, NY 10007

(212)637-2504

GEORGE CACERAS ORTMEIER, a/k/a “Marin Catalin Ciovica”
efoviers Ti aRIiM cea LK
By: C th “—, wat a ery b DY, a es r

GEORGE CACERAS ORTMEIER, DATE
a/k/a “Marin Catalin Ciovica”

 

   

os a
By: ALA Loo De /: 2
Andrew G. Patel, Esq. DATE
Attorney for Defendant
80 Broad Street, Suite 1960
New York, New York 10004
SO ORDERED:

{0 la l
HONORABLE LAURA TAYLOR SWAIN DATE
CHIEF UNITED STATES DISTRICT JUDGE

 
